DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 12/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (U.S. Patent No. 10,837,187).
Regarding claim 1, Wong et al. discloses a modular housing system (Figs. 1-10) for defining a structure having an adjustable living space, comprising a first housing module (1) for human habitation, the first housing module having an intermodule aperture (approximate 7; Fig. 4) traversing at least a section of a side; a second housing module (1) for human habitation, the second housing module having an intermodule aperture (approximate 7) traversing at least a section of a side; an intermodule 
Regarding claim 2, Wong et al. discloses the intermodule connector (7) is configured to restrict vertical movement of the first housing module relative to the second housing module.  The Examiner considers the intermodule connector is capable of restricting movement to a degree.
Regarding claim 3, Wong et al. discloses the intermodule connector (7) is configured to restrict horizontal movement of the first housing module relative to the second housing module.  The Examiner considers the intermodule connector being capable of restricting horizontal movement to a degree. 
Regarding claim 4, Wong et al. discloses 
Regarding claim 5, Wong et al. discloses a roof module (considered to be a top most module 1) connected to a top surface of the structure.
Regarding claim 6, Wong et al. discloses an adjustable curtain- ventilated façade (18, Fig. 13) applied to an outward-facing surface of the structure.
Regarding claim 7, Wong et al. discloses a connection mechanism (8, Figs. 4-5) comprising a first connector element (8) attachable to the first housing module; a second connector element (8) attachable to a first housing module-linkable component; Page 3 of 9Application No. 16/747,651Amendment dated December 22, 2021Reply to Office Action of October 28, 2021wherein the first connector element and the second connector element are each adapted to connect to one another in such a way that restricts a movement of the first housing module relative to the first housing module-linkable component (Figs. 4-5).
Regarding claim 8, Wong et al. discloses the first housing module-linkable component is a foundation (Considered to be the bottom most module 1).
Regarding claim 9, Wong et al. discloses the first housing module- linkable component is a roof module (Considered the topmost module).
Regarding claim 10, Wong et al. discloses the restricted movement is horizontal movement (The rebar 8 along with concrete is capable of restricting movement in both the horizontal and vertical directions).
Regarding claim 11, Wong et al. discloses the restricted movement is vertical movement (The rebar 8 along with concrete is capable of restricting movement in both the horizontal and vertical directions). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633